NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WENDLE V. LEHNERD,                              No. 15-16641

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01811-SPL

 v.
                                                MEMORANDUM*
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.; BANK
OF NEW YORK MELLON CORP.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Wendle V. Lehnerd appeals pro se from the district court’s judgment

dismissing his diversity action arising from foreclosure proceedings. We review

de novo questions of our own jurisdiction. Hunt v. Imperial Merchant Servs., Inc.,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
560 F.3d 1137, 1140 (9th Cir. 2009). We dismiss the appeal.

      Lehnerd failed to obtain injunctive relief before the trustee’s sale of the

property, and he therefore waived any defenses and objections to the sale. See

Ariz. Rev. Stat. § 33–811(C) (defenses and objections to a trustee’s sale are waived

if they are not raised in an action resulting in injunctive relief before the sale); BT

Capital, LLC v. TD Serv. Co. of Ariz., 275 P.3d 598, 600 (Ariz. 2012) (en banc)

(once a trustee’s sale is completed, “a person subject to § 33–811(C) cannot later

challenge the sale based on pre-sale defenses or objections”). Because the

foreclosure sale has been completed, we cannot grant Lehnerd any effective relief

and dismiss Lehnerd’s appeal as moot. See Am. Cas. Co. of Reading, Pa. v. Baker,

22 F.3d 880, 896 (9th Cir. 1994) (a case is moot when there is no longer a present

controversy as to which effective relief can be granted).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      DISMISSED.




                                           2                                     15-16641